Citation Nr: 1241934	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  03-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative joint disease of multiple joints, to include as due to exposure to mustard gas and cn/cs gas.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, generalized anxiety disorder, and dysthymia, to include as due to exposure to mustard gas and cn/cs gas.

4. Entitlement to service connection for a foot disability.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decisions dated in December 1999 and August 2000 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matters on appeal were subsequently transferred to the RO in Atlanta, Georgia.

In April 2003, the Veteran presented testimony at a hearing conducted at the Atlanta RO before a Decision Review Officer (DRO).  In January 2005, the Veteran presented testimony at a personal hearing conducted at the Atlanta RO before the undersigned Veterans Law Judge.  Transcripts of these personal hearings are in the Veteran's claims file.

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 1996, the Veteran submitted a claim of entitlement to service connection for PTSD.  VA treatment records show diagnoses of PTSD, depressive disorder, generalized anxiety disorder, and dysthymia throughout the pendency of the appeal.  In the Board's May 2005 and April 2010 remands, the issue was characterized as service connection for PTSD.  Based on a review of the evidence of record, the Board has re-captioned the Veteran's claim as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, generalized anxiety disorder, and dysthymia.  Id.   The claim will be addressed as such hereafter. 

In written statements dated in August 1996, November 2000, and November 2012, the Veteran raised the issues of entitlement to service connection for an upper respiratory disorder, to include as due to exposure to mustard gas and cn/cs gas; entitlement to service connection for carpal tunnel syndrome; and entitlement to service connection for a sinus condition, to include as due to exposure to mustard gas and cn/cs gas.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back disability; entitlement to service connection for degenerative joint disease of multiple joints, to include as due to exposure to mustard gas and cn/cs gas; entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to mustard gas and cn/cs gas; and entitlement to service connection for a foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In January 1996, the RO denied the claim of entitlement to service connection for a back disability.  The Veteran was notified of the decision but did not perfect an appeal.

2. Some of the evidence received since January 1996, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3. In March 1995, the RO denied the claim of entitlement to service connection for degenerative joint disease of multiple joints.  The Veteran was notified of that decision but did not perfect an appeal.

4. Some of the evidence received since March 1995, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease of multiple joints, to include as due to exposure to mustard gas and cn/cs gas.

CONCLUSIONS OF LAW

1. The January 1996 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2012).

2. New and material evidence has been received, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3. The March 1995 rating decision that denied service connection for degenerative joint disease of multiple joints is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2012).

4. New and material evidence has been received, and the claim for service connection for degenerative joint disease of multiple joints, to include as due to exposure to mustard gas and cn/cs gas, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board finds that VA compliance is sufficient to permit review of the petition to reopen the claim of entitlement to service connection for a back disability, and the claim of entitlement to service connection for degenerative joint disease of multiple joints, to include as due to exposure to mustard gas and cn/cs gas, which are remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petitions to reopen, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness); See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).

A. Back Disability

A January 1996 rating decision denied service connection because the RO found the Veteran's back disability preexisted active duty and because the evidence did not show that the preexisting back disability was aggravated by active duty.  This decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In November 1998, the Veteran sought to reopen his claim.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).

 The evidence associated with the Veteran's claims file subsequent to the January 1996 rating decision includes, but is not limited to, VA treatment records, private treatment records, and the Veteran's statements.  As noted, the Veteran's claim was previously denied, in part, because the RO found the Veteran's back disability preexisted active duty and the evidence did not show the Veteran's back disability was aggravated by active duty.  A July 2000 private treatment record reveals that the Veteran reported an onset of back pain in 1973 and continuous symptoms since active duty.  At the January 2005 hearing, the Veteran testified that his current back disability began in service.  First, this evidence is new in that it was not previously of record.  Moreover, the Veteran is competent to report the onset and continuity of his symptoms of back pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Further, as its credibility is presumed, the Veteran's statements raise a reasonable possibility of substantiating his claim.  Specifically, the Veteran's statements indicate that his back disability had its onset in service, and therefore, the theory of direct service connection is new and must be addressed.  Justus, 3 Vet. App. at 513.  The Board also notes that in a recent case, the Court of Appeals for Veterans Claims clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For these reasons, the Board finds that the additional evidence received since January 1996 warrants a reopening of the Veteran's claim of entitlement to service connection for a back disability as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

B. Degenerative Joint Disease of Multiple Joints

A March 1995 rating decision denied entitlement to service connection for degenerative joint disease because the evidence of record did not show the incurrence or aggravation of the condition during service or within one year following discharge from service.  This decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In November 1998, the Veteran sought to reopen his claim.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 
 
With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).

Subsequent to the March 1995 rating decision, the Veteran submitted a January 1974 service treatment record that indicates the Veteran underwent an orthopedic consultation for swollen joints.  On physical examination, the Veteran was deemed normal.  A March 1974 service treatment record demonstrates the Veteran complained of swollen joints in his right hand.  The assessment was "rule out degenerative disease."  Additionally, in a November 2012 written statement, the Veteran submitted an April 2008 private treatment record and asserted it supported a nexus between his current disability and his claimed exposure to mustard gas and cn/cs gas during service.  

The Board finds this evidence new and material in that it was not previously of record and raises a reasonable possibility of substantiating the Veteran's claim.  Specifically, the evidence indicates the Veteran may have incurred an injury or disease in service for the purpose of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Also, the evidence supports an alternative theory of direct service connection based upon exposure to mustard gas and cn/cs gas.  Accordingly, the Board finds that the additional evidence received since the March 1995 rating decision warrants a reopening of the Veteran's claim of entitlement to service connection for degenerative joint disease of multiple joints as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for degenerative joint disease of multiple joints, to include as due to exposure to mustard gas and cn/cs gas, is reopened.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Preliminarily, the Board notes that it is unclear whether all of the Veteran's original service treatment records have been obtained and associated with the Veteran's claims file.  As such, a remand is warranted to fulfill VA's duty to assist.  Additionally, in a November 2012 written statement, the Veteran indicated there are additional treatment records relevant to his claims on appeal.  As such, a remand is warranted to obtain all outstanding records, to include all VA treatment records dated from November 2011 to the present and all records identified by the Veteran.

Finally, the Veteran asserts that several of his disabilities are the result of his exposure to mustard gas and cn/cs gas during service.  The Board observes that there is guidance regarding how to develop claims based on alleged exposure to mustard gas.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section F.  As such, the RO must complete the appropriate development before re-adjudicating the Veteran's claims.

A. Back Disability

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for a back disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, VA treatment records and private treatment records demonstrate multiple diagnoses for a current back disability.  A January 2002 x-ray impression of the lumbosacral spine reveals degenerative changes of the lumbosacral spine with narrowing of L4-5 and L5-S1 disc space and large osteophytes at the level L5-S1 vertebra.  Similarly, a March 2005 private treatment record demonstrates a diagnosis of disc herniations at L4-5 and L5-S1, with spinal lipomatoses resulting in severe spinal stenosis from L3-S1.  The Veteran's November 1972 entrance examination is negative for any indication of a back disability.  On his November 1972 report of medical history, however, the Veteran reported a history of recurrent back pain.  The physician noted the report of a backache but found the Veteran had no current symptoms.  Subsequent service treatment records demonstrate the Veteran complained of low back pain on multiple occasions.  Further, the Veteran asserts that he has continuously experienced back pain since active duty.  As the Veteran is competent to testify to the symptoms he experiences, the Board finds a remand is warranted to ascertain whether the Veteran's current back disability is the result of active duty, to include whether a back disability preexisted active duty, and, if so, whether the preexisting back disability was aggravated by active duty.

B. Degenerative Joint Disease of Multiple Joints

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for degenerative joint disease of multiple joints.  March 1996 physical examination findings indicate a diagnosis of "degenerative joint process of the Veteran's right gleno-humeral joint and degenerative meniscal cyst of the lateral meniscus of the left knee."  A December 2001 VA treatment record reveals an impression of "multiple joint pains, most likely arthritis."  The Veteran complained of pain in his back, neck, legs, and knees.  On his November 1972 entrance examination, the Veteran's musculoskeletal system, upper extremities, lower extremities, and neurological system were deemed normal.  Although the Veteran reported a history of arthritis on his November 1972 report of medical history, the physician found him asymptomatic at the time of entrance into service.  A January 1974 service treatment record indicates the Veteran underwent an orthopedic consultation for swollen joints.  A March 1974 service treatment record demonstrates the Veteran complained of swollen joints in his right hand.  The assessment was "rule out degenerative disease."    

Furthermore, in a November 2012 written statement, the Veteran asserted that his current acquired psychiatric disorder was related to exposure to mustard gas and cn/cs gas during service.  In support of this statement, the Veteran submitted an April 2008 private treatment record as evidence of his exposure to mustard gas and cn/cs gas in service.  Accordingly, if the RO verifies that the Veteran is presumed to have been exposed to mustard gas and cn/cs gas during service, the VA examiner must make a determination as to whether degenerative joint disease of multiple joints is related to exposure to mustard gas and cn/cs gas.

The Veteran testified that he was first diagnosed with degenerative joint disease in service and that his symptoms have progressively worsened since active duty.  In this respect, the Veteran's statements regarding his recurrent symptoms of pain are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a result, the Board concludes that a remand is necessary for a VA opinion as there is evidence of a current disability, evidence of in-service symptoms, and evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board finds an opinion is necessary to determine whether degenerative joint disease preexisted service, and if so, whether it was aggravated beyond the natural progression of the disease by active duty.  Finally, if after further development regarding the Veteran's assertions of exposure to mustard gas and cn/cs gas, the RO determines the Veteran was exposed to such, an opinion must be provided as to whether his current disability is related to that exposure. 

C. An Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The Veteran underwent a VA examination in November 2011 pursuant to his claim of entitlement to service connection for PTSD.  The Board observes that the RO specified to the VA examiner that the Veteran's only corroborated stressors were a water tank falling on the Veteran's right foot and right knee in September 1974 and boot camp.  Although the VA examiner found that the Veteran's corroborated stressor of a water tank falling on him met Criterion A in that it was adequate to support a diagnosis of PTSD, the VA examiner found that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  Specifically, the VA examiner found the Veteran did not persistently re-experience the traumatic event, there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, there were no persistent symptoms of increased arousal, the Veteran did not meet the full criteria for PTSD, and the PTSD symptoms described did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The VA examiner observed that the Veteran reported thinking about the corroborated stressor no differently than he thought about and remembered other events that took place during service.  As the VA examiner found the Veteran did not have a diagnosis of a mental disorder, no opinion was provided with regard to whether a current acquired psychiatric disorder was the result of active duty.

Although the Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder, the Board notes the RO has verified two of the Veteran's reported stressors and the VA examiner found the stressor of having a water tank fall on the Veteran was adequate to support a diagnosis of PTSD.  Additionally, the evidence of record includes VA treatment records demonstrating treatment for various psychiatric disorders during the pendency of the appeal, to include PTSD.  It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the VA examiner did not comment upon the previous diagnoses of acquired psychiatric disorders as demonstrated in the Veteran's claims file, which include PTSD.  In this respect, the diagnosis of PTSD in the VA treatment records is presumed to be in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Cohen v. Brown, 10 Vet. App. 128 (1997).  As a result, the Board finds no reason to afford greater probative value to the November 2011 VA examiner's opinion with regard to a current acquired psychiatric disorder for the purpose of service connection.  Furthermore, in a November 2012 written statement, the Veteran asserted that his current acquired psychiatric disorder was related to exposure to mustard gas and cn/cs gas during service.  In support of this statement, the Veteran submitted an April 2008 private treatment record as evidence of his exposure to mustard gas and cn/cs gas in service.  As a result, if the RO verifies the Veteran was exposed to mustard gas and cn/cs gas in service, the VA examiner must make a determination as to whether any acquired psychiatric disorder is related to exposure to mustard gas and cn/cs gas.
 
For these reasons, the Board finds that the November 2011 examination is inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination to determine whether any acquired psychiatric disorder is the result of active duty, to include as due to exposure to mustard gas and cn/cs gas, if verified by the RO.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012). 

D. Foot Disability

The Veteran was not afforded a VA examination in connection with his claim of entitlement to service connection for a foot disability.  With regard to a current disability, an October 2008 VA treatment record demonstrates an assessment of severe anterior pes cavus deformity.   Concerning an in-service event or injury, the Veteran's November 1972 entrance examination appears to indicate the Veteran's feet were deemed abnormal.  The examiner made a notation of pes cavus on the record but found the Veteran qualified for enlistment.  On his November 1972 report of medical history, the Veteran reported a history of foot trouble, and the examiner noted the Veteran previously had foot pains but did not have any current symptoms.  A November 1973 service treatment record indicates the Veteran complained of pain in his left foot, the arches of both feet, and his left heel, while a March 1974 service treatment record indicates the Veteran was prescribed orthotics after he complained of pain in both feet.  In January 2005, the Veteran testified that he had actually been rejected for active duty because of his foot disability; however, his status was changed and he was ordered to report for duty.  He asserted that he was born with pes cavus and that the flat boots in service aggravated his preexisting condition.  As there is evidence of a current foot disability and evidence of both a preexisting foot disability and symptoms of a foot disability in service, the Board finds a remand is warranted to discern whether the Veteran's current foot disability is related to active duty, to include whether a foot disability preexisted active duty and was aggravated by active duty beyond the natural progression of the disorder.     

Accordingly, the case is REMANDED for the following actions:

1. The RO should attempt to obtain all original copies of the Veteran's service treatment records and associate them with the claims file.  Any negative response should be recorded and maintained in the record, and the Veteran should be notified of any negative response. 
 
2. Associate all VA records dated from November 2011 to the present with the claims file.

3. Obtain and associate the private treatment records identified by the Veteran, to include records from the St. Joseph's Hospital and Georgia Regional Hospital/Savanna.

4. The RO should complete the development outlined in M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 22.d. with regard to the Veteran's claim of exposure to mustard gas and cn/cs gas during service. 

5.  After the foregoing development has been completed, schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current back disorder.  The claims file and any relevant medical records on Virtual VA should be made available to the examiner, and the examiner should specify in the examination report that the claims file and Virtual VA records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding a preexisting condition, events in active duty, and his symptomatology since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any back disorder is causally or etiologically related to the Veteran's active service.  The examiner should provide an opinion as to whether any back disability diagnosed preexisted service.  If it is found that a back disability preexisted service, the examiner should identify the evidence upon which this opinion is based.  The examiner should also provide an opinion as to whether the preexisting back disability increased in disability during service beyond that expected due to the natural progression of the back disability, and the examiner should identify the evidence upon which this opinion is based.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6. The RO should also schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current degenerative joint disease.  The RO should direct the examiner as to whether exposure to mustard gas and cn/cs gas may be presumed.  The claims file and any relevant medical records on Virtual VA should be made available to the examiner, and the examiner should specify in the examination report that the claims file and Virtual VA records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding a preexisting condition, events in active duty, and his symptomatology since service, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any degenerative joint disease is causally or etiologically related to active duty, to include as due to exposure to mustard gas and cn/cs gas, if exposure is verified.  The examiner should provide an opinion as to whether any degenerative joint disease diagnosed or previously diagnosed preexisted active duty.  If it is found that degenerative joint disease preexisted active duty, the examiner should identify the evidence upon which this opinion is based.  The examiner must also provide an opinion as to whether the preexisting degenerative joint disease increased in disability during service beyond that expected due to the natural progression of the disability, and the examiner should identify the evidence upon which this opinion is based.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7. The RO should then send the Veteran's claim file back to the VA examiner that performed the initial examination for PTSD to obtain an additional opinion regarding any acquired psychiatric disorder diagnosed during the pendency of the appeal.  The RO should direct the examiner as to whether exposure to mustard gas and cn/cs gas may be presumed.  A copy of the claims file and this remand must be made available to the examiner in conjunction with the examination.  The examiner is directed to consider all evidence of previously diagnosed acquired psychiatric disorders demonstrated in the claims file.  The examiner should then provide a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any diagnosed acquired psychiatric disorder is causally or etiologically related to active duty as opposed to its being more likely due to some other factor or factors.  If the RO verifies the Veteran's exposure to mustard gas and cn/cs gas during service, the examiner should then consider the Veteran's statements regarding exposure to mustard gas and cn/cs gas in relation to the development of an acquired psychiatric disorder.

If the VA examiner who performed the initial examination is unavailable, the RO should schedule the Veteran for an additional examination to evaluate his claim for service connection for an acquired psychiatric disorder, to include PTSD.  A copy of the claims file and this remand must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should fully explain all conclusions reached.  

Based on a review of the claims file and the examination findings, including the service treatment records, service personnel records, post-service treatment records, lay statements, testimony, and any additional records obtained on remand, the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disorder, to include PTSD.  

The RO should specify for the examiner the stressor or stressors that it has determined are established by the record, to include exposure to mustard gas and cn/cs gas, and the examiner must be instructed that only those events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.

If PTSD is found, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that PTSD is the result of the corroborated stressful events as opposed to being due to some other factor or factors.  Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disorder or psychiatric disorder previously diagnosed in the claims file is causally or etiologically related to service as opposed to its being more likely due to some other factor or factors.  If the RO verifies the Veteran's exposure to mustard gas and cn/cs gas during service, the examiner should then consider the Veteran's statements regarding exposure to mustard gas and cn/cs gas in relation to the development of an acquired psychiatric disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8. The RO should also schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current foot disability.  The claims file and any relevant medical records on Virtual VA should be made available to the examiner, and the examiner should specify in the examination report that the claims file and Virtual VA records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on a review of the evidence of record, including the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding a preexisting condition, events in active duty, and his symptomatology since service, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any current foot disability is causally or etiologically related to service.  The examiner should provide an opinion as to whether any foot disability diagnosed or previously diagnosed preexisted service.  If it is found that a foot disability preexisted service, the examiner should identify the evidence upon which this opinion is based.  The examiner must also provide an opinion as to whether the preexisting foot disability increased in disability during service beyond that expected due to the natural progression of the disability, and the examiner should identify the evidence upon which this opinion is based.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9. The RO should review the resulting examination reports to ensure essential compliance with the directives of this remand.  If a report is deficient in any matter, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

10. When the development requested has been completed, the claims should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


